Title: Fitzwhylsonn & Potter to Thomas Jefferson, 3 May 1811
From: Fitzwhylsonn & Potter (Richmond firm)
To: Jefferson, Thomas


          
            Sir
            Richmond May 3 1811
          
           In obedience to the request contained in your polite note, of the 28’th Ultimo, with which we were favored this morning, we have put into the post Office, under your address, the 32’nd No of the Edinburg Review. This is the last No as yet received from New-York. As the others arrive we shall forward them agreeably to order.
          
            We are Sir, very respectfully,Your Obedt Servants
            
 Fitzwhylsonn & Potter
          
        